DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
Response to Amendment
Applicant's amendments and remarks submitted 1/28/2021 have been entered and considered, but are not found convincing. Claims 2-3, 5-6, 10, 12-13, 15-16, 20-22, 27-28 and 31-32 have been amended. Claims 1, 7-9, 11, 17-19, 23-26, 30 and 33 were cancelled.  Claim 34 has been added. In summary, claims 2-6, 10, 12-16, 20-22, 27-29, 31-32 and 34 are pending in the application.  
Response to Arguments
Rejections under 35 U.S.C. 103:
Applicant’s arguments with respect to independent claim 2 have been considered but they are not persuasive.  Applicant argues at pages 11-13 “Claim 2 stands rejected under § 103 as unpatentable over the combination of Oliver, Perez, and Stekkelpak. In 
Examiner respectfully disagrees. Perez teaches at paragraphs [0033]“The computing environment 12 may use the audiovisual device 16 to provide a visual representation of a player avatar 40 that the user 18 may control with his or her movements. For example, as shown in FIG. 1B, the user 18 may hold the physical skateboard 120 up and perform a particular motion or hold the object for a specific amount of time that is recognizable by the system 10 as a gesture for requesting a scan of an object”; [0116 ]“A user, such as the user 18 shown in FIG. 1B, may bring an object into the physical space and hold up the object to the capture device.”;  Perez teaches hold object is considered as a first gesture to identify the physical object.  
Further, Pezer teaches at least at paragraph [0096 ] “….The depth camera may capture and scan a physical object and display a virtual object that maps directly to the image data of the physical object scanned by the depth camera. This may be a physical object in the possession of the user. For instance, if the user has a chair, that physical chair may be captured by a depth camera and a representation of the chair may be inserted into the virtual environment. Where the user moves the physical chair, the depth camera may capture this, and display a corresponding movement of the virtual chair.”  user has a chair is considered as physical object identified by the first gesture;  user moves the physical chair or move objects in the physical space is considered as second gesture to physical object and display a corresponding movement of the virtual chair/ see the results real time on the display.  Therefore, Perez teaches detecting, by the client device, a second command by the user, the second command including a second gesture to request to initiate an action with respect to the physical object identified by the first gesture.  
Stekkelpak teaches user gesture that including points to the physical object at paragraph [0069] where user  “In yet another implementation, an augmented reality device is provided, the device being equipped with at least one camera and least one acoustic-to-electric sensor. An image recognition module is also provided, said module being capable of detecting and recognizing various hand or finger gestures, and the combination of hand or finger gestures and objects (for example objects visible on the display of the device, or physical objects being captured by the device's camera). In other words, a system is provided, which is capable of recognizing hand and finger gestures and objects on a static or dynamic image. In such implementations, the user can make a virtual object selection on the display of the device by pointing with the physical hands or fingers to any of the virtual objects in the user's field of vision. In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision.”
Thus, the combination of Perez and Stekkelpark teaches all limitations of claim 2.
Regarding claim 12 and 21, the independent claims 12 and 21 are amended substantially similar to the subject matter of independent claim 2, recites “detecting, by the client device, a second command by the user, the second command including a second gesture to request to initiate an action with respect to the physical object identified by the first gesture”. However, the claim 12 and 21 amended  “the first command including a first gesture that identifies a physical object in the physical environment that is within a field of view of a depth sensor” instead of “the first command including a first gesture that points to a physical object in the physical environment that is within a field of view of a depth sensor “ as claim 2.
The same discussion above applied as Perez teaches detecting, by the client device, a second command by the user, the second command including a second gesture to request to initiate an action with respect to the physical object identified by the first gesture”
Further, Perez also teaches the first command including a first gesture that identifies a physical object in the physical environment that is within a field of view of a depth sensor”. Perez teaches at paragraphs [0033]“The computing environment 12 may use the audiovisual device 16 to provide a visual representation of a player avatar 40 that the user 18 may control with his or her movements. For example, as shown in FIG. 1B, the user 18 may hold the physical skateboard 120 up and perform a particular motion or hold the object for a specific amount of time that is recognizable by the system 10 as a gesture for requesting a scan of an object”; [0116 ]“A user, such as the user 18 shown in FIG. 1B, may bring an object into the physical space and hold up the object to the capture device.”;  Perez teaches hold object is considered as a first gesture to identify the physical object.  
Therefore, Perez teaches all limitations of claims 12 and 21 
Regarding claims 5 and 15, Applicant’s arguments with respect to claims 5, 15  have been considered but are moot because the rejection have been modified to address the newly added limitations. The examiner now relies on new reference Amacker.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s  2,  29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) 
Regarding independent claim 2, Perez teaches method comprising:
detecting, by a client device, a first command by a user in a physical environment of the user, the first command including a first gesture to  a physical object in the physical environment that is within a field of view of a depth sensor (¶0106 “ The range data may be captured in real time using a capture device such as a depth camera or a depth sensing device ¶0094 “FIG. 6 illustrates an example of a system 600 that can capture targets in a physical space 601 and map captured data to a visual representation in a virtual environment..”; ¶0033 “The computing environment 12 may use the audiovisual device 16 to provide a visual representation of a player avatar 40 that the user 18 may control with his or her movements. For example, as shown in FIG. 1B, the user 18 may hold the physical skateboard 120 up and perform a particular motion or hold the object for a specific amount of time that is recognizable by the system 10 as a gesture for requesting a scan of an object”; ¶0116 “A user, such as the user 18 shown in FIG. 1B, may bring an object into the physical space and hold up the object to the capture device. Because we can analyze, scan, and recognize the human as described above, the capture device can identify where the user's hands are and that they are holding something. From a three-dimensional representation of the object, the system can determine the orientation of the object, snap the texture of the object, and then translate that into the virtual scene. For example, a user may bring a football into a physical space. The capture device may capture image data of the football, identify that the surface is round with an oblong shape. The system may generate the ball with the captured dimensions and textures. The system may compare the depth information to a target library to determine if any of the filters comprise information related to the depth data. The system may identify the object as a football and add characteristics and analyze the object for specific characteristics that are typical for a football” where bring object into a physical space or hold the object for specific amount of time for requesting a scan of an object which is considered as a first gesture to a physical object in the physical environment );
responsive to detecting the first command, capturing, using the depth sensor, spatial data of the physical object in the physical environment of the user identified by the first gesture to the physical object (¶0106 “The range data may be captured in real time using a capture device such as a depth camera or a depth sensing device”;¶ 0037] FIG. 2 illustrates an example embodiment of a capture device 20 that may be used for target digitization, extraction, and tracking, where the target can be a user or an object. According to an example embodiment, the capture device 20 may be configured to capture video with depth information including a depth image that may include depth values via any suitable technique including, for example, time-of-flight, structured light, stereo image, or the like. According to one embodiment, the capture device 20 may organize the calculated depth information into "Z layers," or layers that may be perpendicular to a Z axis extending from the depth camera along its line of sight.”; ¶0039 “As shown in FIG. 2, according to an example embodiment, the image camera component 22 may include an IR light component 24, a three-dimensional (3-D) 
generating a model of the physical object based at least in part on the captured spatial data (¶0005 “The techniques provide the ability to scan a known/unknown object, scan a human, and scan background aspects in a scene (e.g., floors, walls). The scan data for each, which may include a combination of depth and RGB data, may be used to create a three-dimensional model of the object”; ¶0044 “In an example embodiment, the capture device 20 may further include a processor 32 that may be in operative communication with the image camera component 22. The processor 32 may include a standardized processor, a specialized processor, a microprocessor, or the like that may execute instructions that may include instructions for receiving the depth image, determining whether a suitable target may be included in the depth image, converting the suitable target into a skeletal representation or model of the target, or any other suitable instruction.”);
displaying in a user interface of the client device, based on the model, a three- dimensional representation of the physical object identified by the first gesture included in the first command (¶0096 “….The depth camera may capture and scan a physical object and display a virtual object that maps directly to the image data of the physical object scanned by the depth camera. This may be a physical object in the possession of the user. For instance, if the user has a chair, that physical chair may be captured by a depth camera and a representation of the chair may be inserted into the virtual environment.”; ¶0116 “A user, such as the user 18 shown in FIG. 1B, may bring an object into the physical space and hold up the object to the capture device. Because we can analyze, scan, and recognize the human as described above, the capture device can identify where the user's hands are and that they are holding something. From a three-dimensional representation of the object, the system can determine the orientation of the object, snap the texture of the object, and then translate that into the virtual scene. For example, a user may bring a football into a physical space. The capture device may capture image data of the football, identify that the surface is round with an oblong shape. The system may generate the ball with the captured dimensions and textures. The system may compare the depth information to a target library to determine if any of the filters comprise information related to the depth data. The system may identify the object as a football and add characteristics and analyze the object for specific characteristics that are typical for a football”);
detecting, by the client device, a second command by the user, the second command including a second gesture to request to initiate an action with respect to the physical object identified by the first gesture; and automatically initiating the action (¶0096 “….The depth camera may capture and scan a physical object and display a virtual object that maps directly to the image data of the physical object scanned by the depth camera. This may be a physical object in the possession of the user. For instance, if the user has a chair, that physical chair may be captured by a depth camera and a representation of the chair may be inserted into the virtual environment. Where the user moves the physical chair, the depth camera may capture this, and display a corresponding movement of the virtual chair.”; ¶0130 “… For example, in a game application, a user can perform motions in the physical space or move objects in the physical space and see the results real time on the display” where user has a chair  that physical chair may be captured by a depth camera and a representation of the chair may be inserted into the virtual environment  which it would have been obvious to a person of ordinary skill in the art at the time of invention to recognize the user has a chair as  the user hold the chair because this modification would a gesture for requesting a scan of an object (¶0033 of Perez). The user moves the physical chair  or move objects in the physical space is considered as second gesture to physical object and display a corresponding movement of the virtual chair/ see the results real time on the display.  Perez teaches using depth sensing device to capture a physical objects based on user gesture specific on the physical object in the physical environment.  However, the user gestures of Perez does not mention user gesture that including points to the physical object.
In the same field of endeavor, Stekkelpark teaches detecting, by a client device, a first command by a user in a physical environment of the user, the first command including a first gesture that points to a physical object in the physical environment (¶0069 “In yet another implementation, an augmented reality device is provided, the device being equipped with at least one camera and least one acoustic-to-electric sensor. An image recognition module is also provided, said module being capable of detecting and recognizing various hand or finger gestures, and the combination of hand or finger gestures and objects (for example objects visible on the display of the device, or physical objects being captured by the device's camera). In In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision.”); 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of creating a three-dimensional model of the object by capturing spatial data of physical object using depth sensor based on user gesture specific on the physical object in the physical environment of Perez with identifying a physical object in a physical environment by a gesture that points to the physical object as seen in Stekkelpark because this modification would make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision (¶0069 of Stekkelpark) 
Thus, the combination of Perez and Stekkelpark teaches method comprising: detecting, by a client device, a first command by a user in a physical environment of the user, the first command including a first gesture that points to a physical object in the physical environment that is within a field of view of a depth sensor; responsive to detecting the first command, capturing, using the depth sensor, spatial data of the physical object in the physical environment of the user identified by the first gesture that points to the physical object; generating a model of the physical object based at least in part on the captured spatial data; displaying in a user interface of the client device, based on the model, a three- dimensional representation of the physical object identified by the first gesture included in the first command; detecting, by the client device, a second command by the user, the second command including a second gesture to request to initiate an action with respect to the physical object identified by the first gesture; and automatically initiating the action.
Regarding claim 29, Perez and Stekkelpark teach the method as described in claim 2, wherein 10the physical object is a person (¶ 0097 of Perez “The target may be any object or user in the physical space 601. For example, the capture device 608 may scan a human 602 or a non-human object, such as a ball 607, a cardboard box 609, or a dog 605, in the physical space 601.”) 
2.	 Claim  3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view of Campbell et al, U.S Patent Application Publication No 20120137259 (“Campbell”) further in view of OLIVER et al, IDS, U.S Patent Application Publication No 2012/0239513 (“OLIVER”)
Regarding claim 3, Perez and Stekkelpark teach the method of claim 2, wherein the second gesture to request to initiate the action with the respect to the physical object (¶0096 of Perez “….The depth camera may capture and scan a physical object and display a virtual object that maps directly to the image data of the physical object scanned by the depth camera. This may be a physical object in the possession of the user. For instance, if the user has a chair, that physical chair may be captured by a depth camera and a representation of the chair may be inserted into the virtual environment. Where the user moves the physical chair, the depth camera may capture this, and display a corresponding movement of the virtual chair.”; ¶0130 “… For example, in a game application, a user can perform motions in the physical space or move objects in the physical space and see the results real time on the display”) Both Perez and Stekkelpark are understood to be silent on the remaining limitation of claim 3.
In the same field of endeavor, Campbell teaches wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to obtain input regarding the physical object (¶0077 “In other embodiments, the user can interact with the object to access or edit the associated media 560 using additional gestures in addition to and/or in lieu of those noted above and illustrated in FIG. 5. Utilizing one or more gestures, the user can continue to interact with the object and access and/or edit one or more of the associated files in response to one or more of the gestures.”; ¶0042] When accessing or editing one or more of the associated files 160, the file application 110 can scroll through one or more of the associated files. Additionally, the file application 110 can edit the associated files by adding or removing content from one or more of the associated files 160. In another embodiment, the file application 110 can associate the associated files 160 with additional files 160 on the computing machine 100. In other embodiments, the file application 110 can perform additional commands and/or execute additional commands on one or more associated files 160 in addition to and/or in lieu of those noted above” where access and edit one or more of associated files in response to user gestures)

In the same field of endeavor, OLIVER teaches request to initiate the action with the respect to the physical object includes a request to obtain input regarding the physical object via an electronic marketplace (¶0075  of OLIVER “Additional information associated with placing the item for sale is accessed, as shown at block 610. This may include information such as a sales price and comments describing the item. The various online selling platforms may have different information requirements and options for placing items for sale. As such, the information accessed at block 610 may be dependent on the online selling platform selected by the user. The information may include information already associated with the virtual representation and stored by the virtual closet and/or may include information provided after selecting the virtual representation to place the corresponding item for sale. Additionally, the information may be manually specified by the user or the system may automatically determine the information. As an example of manually-provided information, the user could manually select a price and write a description of the item. As an example of system-provided information, the system could automatically determine a sales price and product description (e.g., by searching for product sales and description information for similar items online). If the system automatically generates information, the user may be provided the option to edit the information.”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of creating a three-dimensional model of the object by capturing spatial data of physical object using depth sensor based on user gesture specific on the physical object in the physical environment of Perez and identifying a physical object in a physical environment by a gesture that points to the physical object of Stekkelpark and using user gestures to request to obtain input regarding the physical object as seen in Campbell with select a price and write comments describing the item  by the user for placing items for sale as seen in OLIVER because this modification would manually specify the information by the user or the system may automatically determine the information such as a sales price and comments describing the item (¶0075  of OLIVER)
Thus, the combination of Perez, Stekkelpark, Campbell and OLIVER teaches wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to obtain input regarding the physical object via an electronic marketplace.
3.	 Claim 4  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 IDS, U.S Patent Application Publication No 2012/0239513 (“OLIVER”) further in view of further in view of Cho et al, IDS, U.S Patent Application Publication No. 2010/0191770 (“Cho”)
Regarding claim 4, Perez, Stekkelpark, Campbell and OLIVER teach the method of claim 3, Perez, Stekkelpark, Campbell and OLIVER are understood to be silent on the remaining limitations of claim 4.
In the same field endeavor, Cho teaches wherein the input is a curated recommendation pertaining to the physical object (¶0052 of Cho “In some embodiments, a friend can recommend a fashion item to the owner of the social networking Virtual Closet. For example, a friend can recommend an item which they feel the owner is lacking in their Virtual Closet (e.g., you should buy a jean vest). As another example, a friend may recommend an item that can be used to complete a particular outfit. The recommended item can include, for example, a fashion item from the friend's own Virtual Closet (e.g., a link to or an image of a fashion item from the friend's Virtual Closet), an item that is for sale on a vendor's webpage, a description of a general fashion item (e.g., "you should get some shirts that are colorful"), or any other suitable fashion item. Recommend Item Input 430 can be selected to enter a fashion item recommendation. In some embodiments, a friend can provide a recommendation for the owner to get rid of a particular fashion item.”) 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of creating a three-dimensional model of the object by capturing spatial data of physical object using depth sensor based on user 
4.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view of Amacker et al., IDS, U.S Patent Application Publication No 20130254066 (“Amacker”)
Regarding claim 5, Perez and Stekkelpark teach the method of claim 2, wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to move the physical object to a different location within a virtual environment displayed in the user interface(¶0096 “….The depth camera may capture and scan a physical object and display a virtual object that maps directly to the image data of the physical object scanned by the depth camera. This may be a physical object in the possession of the user. For instance, if the user has a chair, that physical chair may be captured by a depth camera and a . Where the user moves the physical chair, the depth camera may capture this, and display a corresponding movement of the virtual chair.”) Perez and Stekkelpark are understood to be silent on the remaining limitations of claim 5.
In the same field of endeavor, Amacker teaches wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to move the physical object to a different location within a virtual environment displayed in the user interface, and wherein the automatic initiating of the action with the respect to the physical object includes modifying a location of the three-dimensional representation of the physical object within the virtual environment displayed in the user interface of the client device without modifying a location of the physical object. (¶0044 “ In some embodiments, each user in a session must manually activate or select an option for the gesture system to include the active view. In other embodiments, a user can activate the view by standing up or performing a "wake" gesture to a gesture system, for example, which can cause the active view and/or gesture control to be activated on the device. Various voice commands or other such controls or inputs can be utilized as well within the scope of the various embodiments. In some embodiments, a user can make a motion or gesture, or simply appear in front of a gesture system for a different computing device, in order to transfer information, content, and or control to the other computing devices. Various motions such as bumps, throws, or swipes can be used to pass information or control between different devices as well. Further, different finger positions, hand positions, or other variations can be used to adjust the meaning of a gesture or motion. For example, Similarly, a user might make a specific hand gesture to "grab" and item and move it to another location, then stop making that motion to "drop" the item. A user also can swipe over a range of items, such as search results, images, or articles, while making a selection gesture to select a group of items. A user can hold up two fingers to select an item in the second column, and three fingers to select an item in the third column along a direction of the finger(s). The gestures also can be used to select items in three dimensions, with at least a portion of the gesture or motion being toward, or away from, the gesture system. Various other gestures, motions, and actions can be used as well, as should be apparent to one of ordinary skill in the art in light of the teachings and suggestions contained herein.”) 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of creating a three-dimensional model of the object by capturing spatial data of physical object using depth sensor based on user gesture specific on the physical object in the physical environment of Perez and identifying a physical object in a physical environment by a gesture that points to the physical object of Stekkelpark with using specific hand gesture “grab” and “drop” item displayed  on Webpage through an electronic marketplace as seen in Amacker because this modification would move the item to another location (¶0044 of Amacker)
Thus, the combination of Perez, Stekkelpark and Amacker teaches wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to move the physical object to a different location within a virtual environment displayed in the user interface, and wherein the automatic initiating of the action with the respect to the physical object includes modifying a location of the three-dimensional representation of the physical object within the virtual environment displayed in the user interface of the client device without modifying a location of the physical object.
 5.	Claims  6,10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view of Hansen U.S Patent No. 8,655,053 (“Hansen”)
Regarding claim 6, Perez and Stekkelpark teach the method of claim 2, further comprising: determining one or more measurements of the physical object based on the spatial data (¶0100 of Perez “ According to one embodiment, image data may include a depth image or an image from a depth camera and/or RGB camera, or an image on any other detector. For example, camera 608 may process the image data and use it to determine the shape, colors, and size of a target.”)  Perez and Stekkelpark are understood to be silent on the remaining limitations of claim 6
 In the same field of endeavor, Hansen teaches determining one or more measurements of the physical object based on the spatial data; and  15storing, in a database, the one or more measurements of the physical object in association with at least one of an identifier of the physical object, the three-dimensional representation of the physical object, an identifier of the user, or an identifier of the client device (col.24, lines 35-51 “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the photograph compared to the dimension of the garment in the photograph can be used to calculate an estimated actual size of the garment. The estimated actual size can be used to identify the garment in a known database of garments or can be used to generate or augment garment profile data for use in a garment database as described herein.” where determined the actual size of the garment and store in database)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of creating a three-dimensional model of the object by capturing spatial data of physical object using depth sensor based on user gesture specific on the physical object in the physical environment of Perez and identifying a physical object in a physical environment by a gesture that points to the physical object of Stekkelpark with determining actual size of garment as seen in Hansen because this modification would make assumptions about the personal preferences of the user or identify the garment in a known database of garments or can be used to generate or augment garment profile data for use in a garment database (col.24, lines 35-51 of Hansen).
Thus, the combination of Perez, Stekkelpark and Hansen teaches determining one or more measurements of the physical object based on the spatial data; and  15storing, in a database record, the one or more measurements of the physical object in association with at least one of an identifier of the physical object, the three-dimensional representation of the physical object, an identifier of the user, or an identifier of the client device
Regarding claim 10, Perez ,Stekkelpark teach the method of claim 2, wherein displaying the  three-dimensional representation of the 5physical object in the user interface of the client device includes:  Perez ,Stekkelpark are understood to be silent on the remaining limitations of claim 10.
In the same field endeavor, Hansen teaches accessing, at a record of a database, one or more measurements of the physical object; and displaying the one or more measurements of the physical object in association with the  three-dimensional representation of the 10physical object in the user interface of the client device (col.24, lines 35-51 “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the photograph compared to the dimension of the garment in the photograph can be used to calculate an estimated actual size of the garment. The estimated actual size can be used to identify the garment in a known database of garments or can be used to  In addition, the same motivation is used as the rejection for claim 6.
6.	 Claims 12, 21 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”)
Regarding independent claim 12, Perez teaches a system comprising: (¶0007 “ The systems, methods, and computer readable media for a gesture recognizer system architecture in accordance with this specification are further described with reference to the accompanying drawings.”) one or more hardware processors; and a non-transitory machine-readable medium for storing instructions that, when executed by the one or more hardware processors of a client device, cause the one or more hardware processors to perform operations comprising (¶0045 “The capture device 20 may further include a memory component 34 that may store the instructions that may be executed by the processor 32, images or frames of images captured by the 3-D camera or RGB camera, or any other suitable information, images, or the like.”):
detecting a first command issued by a user in a physical environment of the user, the first command including a first gesture that identifies a physical object in the physical environment that is within a field of view of a depth sensor For example, as shown in FIG. 1B, the user 18 may hold the physical skateboard 120 up and perform a particular motion or hold the object for a specific amount of time that is recognizable by the system 10 as a gesture for requesting a scan of an object”; ¶0116 “A user, such as the user 18 shown in FIG. 1B, may bring an object into the physical space and hold up the object to the capture device. Because we can analyze, scan, and recognize the human as described above, the capture device can identify where the user's hands are and that they are holding something. From a three-dimensional representation of the object, the system can determine the orientation of the object, snap the texture of the object, and then translate that into the virtual scene. For example, a user may bring a football into a physical space. The capture device may capture image data of the football, identify that the surface is round with an oblong shape. The system may generate the ball with the captured dimensions and textures. The system may compare the depth information to a target library to determine if any of the filters comprise information related to the depth data. The system may identify the object as a football and add characteristics and analyze the object for specific characteristics that are typical for a football” where bring object into a physical space or hold the object for ;
responsive to detecting the first command, capturing, using the depth sensor, spatial data of the physical object  in the physical environment of the user identified by the first gesture (¶0106 “The range data may be captured in real time using a capture device such as a depth camera or a depth sensing device”;¶ 0037] FIG. 2 illustrates an example embodiment of a capture device 20 that may be used for target digitization, extraction, and tracking, where the target can be a user or an object. According to an example embodiment, the capture device 20 may be configured to capture video with depth information including a depth image that may include depth values via any suitable technique including, for example, time-of-flight, structured light, stereo image, or the like. According to one embodiment, the capture device 20 may organize the calculated depth information into "Z layers," or layers that may be perpendicular to a Z axis extending from the depth camera along its line of sight.”; ¶0039 “As shown in FIG. 2, according to an example embodiment, the image camera component 22 may include an IR light component 24, a three-dimensional (3-D) camera 26, and an RGB camera 28 that may be used to capture the depth image of a scene. For example, in time-of-flight analysis, the IR light component 24 of the capture device 20 may emit an infrared light onto the scene and may then use sensors (not shown) to detect the backscattered light from the surface of one or more targets and objects in the scene using, for example, the 3-D camera 26 and/or the RGB camera 28);
generating a model of the physical object based at least in part on the captured spatial data( ¶0005 “The techniques provide the ability to scan a ;
 displaying in a user interface of the client device, based on the model, a three-dimensional representation of the physical object identified by the first gesture included in the first command( ¶0096 “….The depth camera may capture and scan a physical object and display a virtual object that maps directly to the image data of the physical object scanned by the depth camera. This may be a physical object in the possession of the user. For instance, if the user has a chair, that physical chair may be captured by a depth camera and a representation of the chair may be inserted into the virtual environment.”; ¶0116 “A user, such as the user 18 shown in FIG. 1B, may bring an object into the physical space and hold up the object to the capture device. Because we can analyze, scan, and recognize the human as described above, the capture device can identify where the user's hands are and that they are holding something. From a three-dimensional representation of the object, the system can determine the orientation of the object, snap the texture of the object, and then translate 
detecting a second command by the user, the second command including a second gesture to request to initiate an action with respect to the physical object identified by the first gesture; and automatically initiating the action (¶0096 “….The depth camera may capture and scan a physical object and display a virtual object that maps directly to the image data of the physical object scanned by the depth camera. This may be a physical object in the possession of the user. For instance, if the user has a chair, that physical chair may be captured by a depth camera and a representation of the chair may be inserted into the virtual environment. Where the user moves the physical chair, the depth camera may capture this, and display a corresponding movement of the virtual chair.” ¶0130 “… For example, in a game application, a user can perform motions in the physical space or move objects in the physical space and see the results real time on the display” where user has a chair  that physical chair may be captured by a depth camera and a representation of the chair may be inserted into the virtual environment  which it would have been obvious to a person of ordinary skill in the art at the time of invention to recognize the user has a chair as  the user hold the chair because this modification would a gesture for 
Regarding independent claim 21, Perez teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more hardware processors of a machine, cause the one or more hardware processors to perform operations comprising (¶0045 “The capture device 20 may further include a memory component 34 that may store the instructions that may be executed by the processor 32, images or frames of images captured by the 3-D camera or RGB camera, or any other suitable information, images, or the like.”).): Remaining of claim 21 is similar in scope to claim 12 and therefore rejected under the same rationale.
Regarding claim 32, Perez teaches the system of claim 12, wherein generating the model of the physical object is further based on data stored in a database (¶0106 of Perez “The range data may be captured in real time using a capture device such as a depth camera or a depth sensing device. For example, frames of data may be captured at a frequency of at least 20 hertz using a depth sensing camera in the form of a depth buffer. The data may be interpreted into a structured cloud of sample points, where each point may comprise characteristics of the associated target, such as location, orientation, surface normal, color or texture properties. The point cloud data can be stored in a two-dimensional data set. As the optical properties of the capture device are known, the range data can be projected into a full three-dimensional point cloud, which can thereby be stored in a regularized data structure….. The regularized data structure may be analogous to a two-dimensional depth buffer.”; ¶0108 of Perez “A point cloud, such as that shown in FIG. 7C, may comprise a number of data points related to various objects in a physical space. The point cloud data may be received or observed by a capture device, such as that described herein. The point cloud may then be analyzed to determine whether the point cloud includes an object or a set of objects. If the data includes an object, a model of the object may be generate. An increase in confidence in the object identification may occur as frames are captured. Feedback of the model associated with a particular object may be generated and provided real time to the user.” where point cloud is considered database that stores data)
7.	 Claims  13 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) in view of Campbell et al, U.S Patent Application Publication No 20120137259 (“Campbell”) further in view of OLIVER et al, IDS, U.S Patent Application Publication No 2012/0239513 (“OLIVER”)
Regarding claim 13, Perez teaches the system of claim 12, wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to obtain input regarding the physical object via an electronic marketplace. (¶0096 of Perez “….The depth camera may capture and scan a physical object and display a virtual object that maps directly to the image data of the physical object scanned by the depth camera. This may be a physical object in the possession of the user. For instance, if the user has a chair, that physical chair may be captured by a depth camera and a representation of the chair may be inserted into the virtual environment. Where the user moves the physical chair, the depth camera may capture this, and display a corresponding movement of the virtual chair.”; ¶0130 “… For example, in a game application, a user can perform motions in the physical space or move objects in the physical space and see the results real time on the display”) Both Perez and Stekkelpark are understood to be silent on the remaining limitation of claim 13.
In the same field of endeavor, Campbell teaches wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to obtain input regarding the physical object (¶0077 “In other embodiments, the user can interact with the object to access or edit the associated media 560 using additional gestures in addition to and/or in lieu of those noted above and illustrated in FIG. 5. Utilizing one or more gestures, the user can continue to interact with the object and access and/or edit one or more of the associated files in response to one or more of the gestures.”; ¶0042] When accessing or editing one or more of the associated files 160, the file application 110 can scroll through one or more of the associated files. Additionally, the file application 110 can edit the associated files by adding or removing content from one or more of the associated files 160. In another embodiment, the file application 110 can associate the associated files 160 with additional files 160 on the computing machine 100. In other embodiments, the file application 110 can perform additional commands and/or execute additional commands on one or more associated files 160 in addition to and/or in lieu of those noted above” where access and edit one or more of associated files in response to user gestures)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of creating a three-dimensional model of the 
In the same field of endeavor, OLIVER teaches request to initiate the action with the respect to the physical object includes a request to obtain input regarding the physical object (¶0075  of OLIVER “Additional information associated with placing the item for sale is accessed, as shown at block 610. This may include information such as a sales price and comments describing the item. The various online selling platforms may have different information requirements and options for placing items for sale. As such, the information accessed at block 610 may be dependent on the online selling platform selected by the user. The information may include information already associated with the virtual representation and stored by the virtual closet and/or may include information provided after selecting the virtual representation to place the corresponding item for sale. Additionally, the information may be manually specified by the user or the system may automatically determine the information. As an example of manually-provided information, the user could manually select a price and write a description of the item. As an example of system-provided information, the system could automatically determine a sales price and product description (e.g., by searching for product sales and description information for similar items online). If the system automatically generates information, the user may be provided the option to edit the information.”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of creating a three-dimensional model of the object by capturing spatial data of physical object using depth sensor based on user gesture specific on the physical object in the physical environment of Perez and using user gestures to request to obtain input regarding the physical object as seen in Campbell with select a price and write comments describing the item  by the user for placing items for sale as seen in OLIVER because this modification would manually specify the information by the user or the system may automatically determine the information such as a sales price and comments describing the item (¶0075  of OLIVER)
Thus, the combination of Perez, Campbell and OLIVER teaches wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to obtain input regarding the physical object via an electronic marketplace.
Regarding claim 27, Perez teaches the non-transitory machine-readable storage medium of claim 21, remaining of claim 27 is similar in scope to claim 13 and therefore rejected under the same rationale.
8.	 Claim 14  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) in view of Campbell et al, U.S Patent Application Publication No 20120137259 (“Campbell”) further in view of OLIVER et al, IDS, U.S Patent Application Publication No IDS, U.S Patent Application Publication No. 2010/0191770 (“Cho”)
Regarding claim 14, Perez Campbell and OLIVER teach the system of claim 13, Perez, Campbell and OLIVER are understood to be silent on the remaining limitations of claim 14.
In the same field endeavor, Cho teaches wherein the input is a curated recommendation pertaining to the physical object (¶0052 of Cho “In some embodiments, a friend can recommend a fashion item to the owner of the social networking Virtual Closet. For example, a friend can recommend an item which they feel the owner is lacking in their Virtual Closet (e.g., you should buy a jean vest). As another example, a friend may recommend an item that can be used to complete a particular outfit. The recommended item can include, for example, a fashion item from the friend's own Virtual Closet (e.g., a link to or an image of a fashion item from the friend's Virtual Closet), an item that is for sale on a vendor's webpage, a description of a general fashion item (e.g., "you should get some shirts that are colorful"), or any other suitable fashion item. Recommend Item Input 430 can be selected to enter a fashion item recommendation. In some embodiments, a friend can provide a recommendation for the owner to get rid of a particular fashion item.”) 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of creating a three-dimensional model of the object by capturing spatial data of physical object using depth sensor based on user gesture specific on the physical object in the physical environment of Perez and using user gestures to request to obtain input regarding the physical object as seen in 
9.	Claim 15 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) further in view of  Amacker et al., U.S Patent Application Publication No 20130254648 (“Amacker”)
Regarding claim 15, Perez teaches the system of claim 12, wherein  the second gesture to request to initiate the action with the respect to the physical object includes a request to move the physical object to a different location within a virtual environment displayed in the user interface (¶0096 “….The depth camera may capture and scan a physical object and display a virtual object that maps directly to the image data of the physical object scanned by the depth camera. This may be a physical object in the possession of the user. For instance, if the user has a chair, that physical chair may be captured by a depth camera and a representation of the chair may be inserted into the virtual environment. Where the user moves the physical chair, the depth camera may capture this, and display a corresponding movement of the virtual chair.”) Perez is understood to be silent on the remaining limitations of claim 15.
In the same field of endeavor, Amacker teaches  wherein  the second gesture to request to initiate the action with the respect to the physical object includes a request to move the physical object to a different location within a virtual environment displayed in the user interface, and wherein the automatic initiating of the action with the respect to the physical object includes modifying a location of the three-dimensional representation of the physical object within the virtual environment displayed in the user interface of the client device without modifying a location of the physical object (¶0044 “In some embodiments, each user in a session must manually activate or select an option for the gesture system to include the active view. In other embodiments, a user can activate the view by standing up or performing a "wake" gesture to a gesture system, for example, which can cause the active view and/or gesture control to be activated on the device. Various voice commands or other such controls or inputs can be utilized as well within the scope of the various embodiments. In some embodiments, a user can make a motion or gesture, or simply appear in front of, a gesture system for a different computing device, in order to transfer information, content, and or control to the other computing devices. Various motions such as bumps, throws, or swipes can be used to pass information or control between different devices as well. Further, different finger positions, hand positions, or other variations can be used to adjust the meaning of a gesture or motion. For example, a user might point in a direction with one finger to indicate an item, but with two fingers to cause that item to appear on a view of the user, purchase that item, or perform another such action. Similarly, a user might make a specific hand gesture to "grab" and item and move it to another location, then stop making that motion to "drop" the item. A user also can swipe over a range of items, such as search results, images, or articles, while making a selection gesture to select a group of items. A user can hold up two 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of creating a three-dimensional model of the object by capturing spatial data of physical object using depth sensor based on user gesture specific on the physical object in the physical environment of Perez with using specific hand gesture “grab” and “drop” item displayed  on Webpage through an electronic marketplace as seen in Amacker because this modification would move the item to another location (¶0044 of Amacker)
 Thus, the combination of Perez and Amacker teaches wherein  the second gesture to request to initiate the action with the respect to the physical object includes a request to move the physical object to a different location within a virtual environment displayed in the user interface, and wherein the automatic initiating of the action with the respect to the physical object includes modifying a location of the three-dimensional representation of the physical object within the virtual environment displayed in the user interface of the client device without modifying a location of the physical object.

Regarding claim 12, Perez teaches the system of claim 12, wherein the operations further comprise: determining one or more measurements of the physical object based on the spatial data of the physical object(¶0100 of Perez “ According to one embodiment, image data may include a depth image or an image from a depth camera and/or RGB camera, or an image on any other detector. For example, camera 608 may process the image data and use it to determine the shape, colors, and size of a target.”)  Perez is understood to be silent on the remaining limitations of claim 16
In the same field of endeavor, Hansen teaches determining one or more measurements of the physical object based on the spatial data of the physical object; and storing, in a database, the one or more measurements of the physical object in association with at least one of an identifier of the physical object, the three-dimensional representation of the physical object, an identifier of the user, or an identifier of the client device (col.24, lines 35-51 “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the photograph compared to the dimension of the garment in the photograph can be used to calculate an estimated actual size of the garment. The estimated actual size can be used to identify the garment in a known database of garments or can be used to generate or augment garment profile data for use in a garment database as described herein.” where determined the actual size of the garment and store in database)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of creating a three-dimensional model of the object by capturing spatial data of physical object using depth sensor based on user gesture specific on the physical object in the physical environment of Perez with determining actual size of garment as seen in Hansen because this modification would make assumptions about the personal preferences of the user or identify the garment in a known database of garments or can be used to generate or augment garment profile data for use in a garment database (col.24, lines 35-51 of Hansen).
Thus, the combination of Perez and Hansen teaches wherein the operations further comprise: determining one or more measurements of the physical object based on the spatial data of the physical object; and storing, in  a database, the one or more measurements of the physical object in association with at least one of an identifier of the physical object, the three-dimensional representation of the physical object, an identifier of the user, or an identifier of the client device.
Regarding claim 22, Perez teaches the non-transitory machine-readable storage medium of claim 21, further comprising instructions that, when executed by one or more hardware processors of the client device, cause the one or more hardware processors to further perform operations comprising: remaining of claim 22 is similar in scope to claim 16 and therefore rejected under the same rationale.
Regarding claim 28, Perez and Hansen teach the non-transitory machine-readable storage medium of claim 22, further comprising instructions that, when executed by one or more hardware processors of the client device, cause the one or more hardware processors to further perform operations comprising: F IG7 IP-PI565us2 receiving a curated recommendation pertaining to an additional physical object based on the three-dimensional representation of the physical object and the one or more measurements of the physical object (col.23, lines 13-20  of Hansen “The databases including garment preference data and/or personal preference data can be used to determine a garment fit and/or to make particular recommendations of particular garment items and/or to recommend locations or retailers for buying particular garment items as described herein. The preference data may be collected directly from a user or derived from other data associated with the user”; col.25, lines 62-67 “The personal preference data (e.g., fitting parameters) may be stored in the user account of the user database and used to provide fitting. For example, garment sizes or particular garments that provide the desired spacing based on the fitting parameter can be identified from a garment database and/or recommended to the user.”;col.26, lines 10-24 “The present invention also includes associating user accounts by identifying acquaintances, friends, or other personal relationships that may exist between account users and making garment recommendations that use, at least in part, the preferences of other users that have a personal relationship. For example, where two users are friends in a social network, their preferences may be similar. Other social networking data such as a user's  “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment).) In addition, the same motivation is used as the rejection for claim 16.
11.	 Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) in view of Campbell et al, U.S Patent Application Publication No 20120137259 (“Campbell”) further in view of OLIVER et al, IDS, U.S Patent Application Publication No 2012/0239513 (“OLIVER”) further in view of Hansen U.S Patent No. 8,655,053 (“Hansen”)
Regarding claim 20, Perez teaches the system of claim 12, wherein displaying of the three-dimensional representation of the physical object in the user interface of the client device includes: Perez is understood to be silent on the remaining limitations of claim 20.
Campbell teaches wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to obtain input regarding the physical object¶0077 “In other embodiments, the user can interact with the object to access or edit the associated media 560 using additional gestures in addition to and/or in lieu of those noted above and illustrated in FIG. 5. Utilizing one or more gestures, the user can continue to interact with the object and access and/or edit one or more of the associated files in response to one or more of the gestures.”; ¶0042] When accessing or editing one or more of the associated files 160, the file application 110 can scroll through one or more of the associated files. Additionally, the file application 110 can edit the associated files by adding or removing content from one or more of the associated files 160. In another embodiment, the file application 110 can associate the associated files 160 with additional files 160 on the computing machine 100. In other embodiments, the file application 110 can perform additional commands and/or execute additional commands on one or more associated files 160 in addition to and/or in lieu of those noted above” where access and edit one or more of associated files in response to user gestures)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of creating a three-dimensional model of the object by capturing spatial data of physical object using depth sensor based on user gesture specific on the physical object in the physical environment of Perez with using user gestures to request to obtain input regarding the physical object as seen in 
In the same field of endeavor, OLIVER teaches displaying the physical object in association with the three-dimensional representation of the physical object in the user interface of the client device (¶0040  of OLIVER “As will be discussed in further detail below, in addition to providing virtual representations (i.e., visual depictions) of physical items, the virtual closet 200 may also store information regarding the physical items with the virtual representations. Accordingly, a user may select a virtual representation from the virtual closet 200 to view additional information about the item corresponding with the virtual representation. Additionally, virtual representations and other digital content may be associated with one another within the virtual closet. For instance, wish item 3 214 is shown in FIG. 2 as being associated with item X, item Y, and song 3.”), wherein the request to initiate the action with the respect to the physical 10object includes a request to obtain input regarding the physical object via an electronic marketplace (¶0075 of OLIVER “Additional information associated with placing the item for sale is accessed, as shown at block 610. This may include information such as a sales price and comments describing the item. The various online selling platforms may have different information requirements and options for placing items for sale. As such, the information accessed at block 610 may be dependent on the online selling platform selected by the user. The information may include information already associated with the virtual representation and stored by the virtual closet and/or may include information provided after selecting the virtual representation to place the Additionally, the information may be manually specified by the user or the system may automatically determine the information. As an example of manually-provided information, the user could manually select a price and write a description of the item. As an example of system-provided information, the system could automatically determine a sales price and product description (e.g., by searching for product sales and description information for similar items online). If the system automatically generates information, the user may be provided the option to edit the information.”), and wherein the operations further comprise receiving a curated recommendation pertaining to an additional physical object based on the three-dimensional representation of the physical object (¶0050 of OLIVER “The metadata stored by the virtual closet for virtual representations may also allow items to be identified as part of a set or otherwise identifying an association between items. For instance, a user's skis, poles, boots, and goggles could be part of a "skiing" set. As such, when the user searches the virtual closet for skiing gear, the virtual closet may provide information for each of the items in the set, including location information for the items in the real-world, allowing the user to find and retrieve the items. As another example, a user may indicate that he intends to wear a particular suit. Based on metadata associated with the suit (which may, for instance past usage pattern information or user-edited tags), the virtual closet may recommend particular shoes or shirt to wear with the suit. As still another example, virtual representations of items the user would want for a vacation could be manually or automatically tagged as such. Then, when the user is packing for the trip, the user could get suggestions and reminders of items to bring on the vacation based on the metadata.”) 
¶0075  of OLIVER) Perez , Campbell and OLIVER are understood to be silent on the remaining limitations of claim 20.
In the same field endeavor, Hansen teaches  accessing, at a record of a database, one or more measurements of the physical object; and displaying the one or more measurements of the physical object in association with the three-dimensional representation of the physical object in the user interface of the client device (col.24, lines 35-51 “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the wherein the operations further comprise receiving a curated recommendation pertaining to  an additional physical object based on the  three- dimensional representation of the physical object and the one or more measurements of the physical object (col.23, lines 13-20 “The databases including garment preference data and/or personal preference data can be used to determine a garment fit and/or to make particular recommendations of particular garment items and/or to recommend locations or retailers for buying particular garment items as described herein. The preference data may be collected directly from a user or derived from other data associated with the user”; col.25, lines 62-67 “The personal preference data (e.g., fitting parameters) may be stored in the user account of the user database and used to provide fitting. For example, garment sizes or particular garments that provide the desired spacing based on the fitting parameter can be identified from a garment database and/or recommended to the user.”;col.26, lines 10-24 “The present invention also includes associating user accounts by identifying acquaintances, friends, or other personal relationships that may exist between account users and making garment recommendations that use, at least in part, the preferences of other users that have a personal relationship. For example, where two users are friends in a social network, their preferences may be similar. Other social networking data such as a user's school, residence, demographic, sex, age, personal interest, and the like may be associated with a user account and used to recommend particular fitted garments. In one embodiment, purchases of one user can be uploaded to a social network and/or social network users having an established connection with a particular social network user may be notified of the purchase and/or shown an electronic display of the garment.”; col.24, lines 35-51 of Hansen “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment))
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of creating a three-dimensional model of the object by capturing spatial data of physical object using depth sensor based on user gesture specific on the physical object in the physical environment of Perez and using user gestures to request to obtain input regarding the physical object as seen in Campbell and select a price and write comments describing the item  by the user for placing items for sale as seen in OLIVER with determining actual size of garment as 
Thus, the combination of Perez , Campbell, OLIVER and Hansen teaches wherein displaying of the three-dimensional representation of the physical object in the user interface of the client device includes: F I G 15IP-P1565US2 accessing, at a record of a database, one or more measurements of the physical object; and displaying the one or more measurements of the physical object in association with the three-dimensional representation of the physical object in the user interface of the client device, wherein the second gesture to request to initiate the action with the respect to the physical object includes a request to obtain input regarding the physical object via an electronic marketplace, and wherein the operations further comprise receiving a curated recommendation pertaining to an additional physical object based on the three-dimensional representation of the physical object and the one or more measurements of the physical object.
12.	 Claims  31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view of Hansen U.S Patent No. 8,655,053 (“Hansen”) further in view of Geisner  et al, U.S Patent Application Publication No 20110246329 (“Geisner”)
Regarding claim 31, Perez, Stekkelpark and Hansen teach the method as described in claim  6, wherein generating the model of the physical object stored in the database(¶0106 of Perez “The range data may be captured in real time using a capture device such as a depth camera or a depth sensing device. For example, frames of data may be captured at a frequency of at least 20 hertz using a depth sensing camera in the form of a depth buffer. The data may be interpreted into a structured cloud of sample points, where each point may comprise characteristics of the associated target, such as location, orientation, surface normal, color or texture properties. The point cloud data can be stored in a two-dimensional data set. As the optical properties of the capture device are known, the range data can be projected into a full three-dimensional point cloud, which can thereby be stored in a regularized data structure….. The regularized data structure may be analogous to a two-dimensional depth buffer.”; ¶0108 of Perez “A point cloud, such as that shown in FIG. 7C, may comprise a number of data points related to various objects in a physical space. The point cloud data may be received or observed by a capture device, such as that described herein. The point cloud may then be analyzed to determine whether the point cloud includes an object or a set of objects. If the data includes an object, a model of the object may be generate. An increase in confidence in the object identification may occur as frames are captured. Feedback of the model associated with a particular object may be generated and provided real time to the user.”; ¶0101 of Perez “ The depth information may be interpreted for display of a visual representation on display 612. Each target or object that matches the human pattern may be scanned to generate a model such as a skeletal model, a mesh human model, or the like associated therewith. Each target or object that matches a library of known objects may be scanned to generate a model that is available for that particular object”; col.24, lines 35- of Hansen “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the photograph compared to the dimension of the garment in the photograph can be used to calculate an estimated actual size of the garment. The estimated actual size can be used to identify the garment in a known database of garments or can be used to generate or augment garment profile data for use in a garment database as described herein.”’; col.25, lines 23-28 of Hansen “The garment profile database can be used to further facilitate matching between unknown garments of users and known garments as described above. In addition, the profile data associated with the garment can be used to determine the probability that a garment identified in photographic data is a match to the known garment in the garment profile database.”). Perez, Stekkelpark and Hansen are understood to be silent on the remaining limitations of claim 31.
In the same field of endeavor, Geisner teaches wherein generating the model of the physical object is further based on the one or more measurements of the physical object stored in the database (¶0062] In another example, the target is a human user and the system detects the user's features, such as eye color, size, and shape, hair color, type, and length, etc. The system may compare the detected features ¶0064 “The computing environment 12 may use a 3-D Model Builder 193 to create 3-D models from scanned scene information available from the image library and the capture device”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of creating a three-dimensional model of the object by capturing spatial data of physical object using depth sensor based on user gesture specific on the physical object in the physical environment of Perez and identifying a physical object in a physical environment by a gesture that points to the physical object of Stekkelpark and determining actual size of garment of Hansen with generate three-dimensional model image of the object based on the image data stored in the image library as seen in Geisner because this modification would create 3-D models from scanned scene information available from the image library and the capture device (¶0064 of Geisner)
 Thus, the combination of Perez, Stekkelpark, Hansen and Geisner teaches wherein generating the model of the physical object is further based on the one or more measurements of the physical object stored in the database.
13.	 Claims  34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view of Bran et al, U.S Patent Application Publication No.20130170699 (“Bran”)
the method as described in claim 2, further comprising: 
 the first step of the sequential gesture corresponds to the first gesture and identifies the physical object ( ¶0033 “The computing environment 12 may use the audiovisual device 16 to provide a visual representation of a player avatar 40 that the user 18 may control with his or her movements. For example, as shown in FIG. 1B, the user 18 may hold the physical skateboard 120 up and perform a particular motion or hold the object for a specific amount of time that is recognizable by the system 10 as a gesture for requesting a scan of an object”; ¶0116 “A user, such as the user 18 shown in FIG. 1B, may bring an object into the physical space and hold up the object to the capture device. Because we can analyze, scan, and recognize the human as described above, the capture device can identify where the user's hands are and that they are holding something. From a three-dimensional representation of the object, the system can determine the orientation of the object, snap the texture of the object, and then translate that into the virtual scene. For example, a user may bring a football into a physical space. The capture device may capture image data of the football, identify that the surface is round with an oblong shape. The system may generate the ball with the captured dimensions and textures. The system may compare the depth information to a target library to determine if any of the filters comprise information related to the depth data. The system may identify the object as a football and add characteristics and analyze the object for specific characteristics that are typical for a football”; ¶0096 “….The depth camera may capture and scan a physical object and display a virtual object that maps directly to the image data of the physical object scanned by the depth For instance, if the user has a chair, that physical chair may be captured by a depth camera and a representation of the chair may be inserted into the virtual environment. Where the user moves the physical chair, the depth camera may capture this, and display a corresponding movement of the virtual chair.” where the user has a chair is considered as user hold a chair into a physical space which is considered as the first gesture; ¶0069 Stekkelpark “In yet another implementation, an augmented reality device is provided, the device being equipped with at least one camera and least one acoustic-to-electric sensor. An image recognition module is also provided, said module being capable of detecting and recognizing various hand or finger gestures, and the combination of hand or finger gestures and objects (for example objects visible on the display of the device, or physical objects being captured by the device's camera). In other words, a system is provided, which is capable of recognizing hand and finger gestures and objects on a static or dynamic image. In such implementations, the user can make a virtual object selection on the display of the device by pointing with the physical hands or fingers to any of the virtual objects in the user's field of vision. In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision.”); and 
 the second step of the sequential gesture corresponds to the second gesture and requests to initiate the action with the respect to the physical object identified by the first step of the sequential gesture (¶0096 “….The depth camera may capture and scan a physical object and display a virtual object that maps directly to For instance, if the user has a chair, that physical chair may be captured by a depth camera and a representation of the chair may be inserted into the virtual environment. Where the user moves the physical chair, the depth camera may capture this, and display a corresponding movement of the virtual chair.” where user  has a chair which means hold the object for specific amount of time for requesting a scan of an object that corresponding to first gesture, then user moves the physical chair or move objects in the physical space is considered as second gesture to physical object in sequential) In addition, the same motivation is used as rejection for claim 2. Perez ,Stekkelpark are understood to be silent on the remaining limitations of claim 34.
In the same field of endeavor, Bran teaches detecting a sequential gesture comprising a first step and a second step,  wherein: the first step of the sequential gesture corresponds to first gesture and the second step of the sequential gesture corresponds to second gesture (¶0030  “The gesture device 110 is configured to receive multiple gestures in a sequence or series. For example, the user 112 may perform a first gesture (e.g., Gesture 1 114(1) in FIG. 1) and soon after may perform a second gesture (e.g., Gesture 2 114(2) in FIG. 2). When the gesture device 110 detects multiple gestures, the gesture device 110 can use information from previously detected gestures, as well as the time value between the gestures, to adjust the confidence scores of electronic commands associated with newly received gestures”; ¶0033 “In FIG. 3A, the gesture device 110 detects Gesture 2 after it detects Gesture 1. The time between Gesture 1 and Gesture 2 is measured as the time 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of creating a three-dimensional model of the object by capturing spatial data of physical object using depth sensor based on user gesture specific on the physical object in the physical environment of Perez and identifying a physical object in a physical environment by a gesture that points to the physical object of Stekkelpark with detecting Gesture 1 and Gesture 2 in a sequence or series as seen in Bran because this modification would execute any appropriate electronic command associated with Gesture 1 before Gesture 2 is detected (¶0033 of Bran).
Thus, the combination of Perez ,Stekkelpark and Bran teaches  detecting a sequential gesture comprising a first step and a second step, wherein: the first step of the sequential gesture corresponds to the first gesture and identifies the physical object; and the second step of the sequential gesture corresponds to the second gesture and requests to initiate the action with the respect to the physical object identified by the first step of the sequential gesture.

Contact


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH LE/           Primary Examiner, Art Unit 2619